      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 1 of 17 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 K7 DESIGN GROUP, INC.,                    )           Case No.
                                           )
                         Plaintiff,        )           Judge:
                                           )
 v.                                        )
                                           )           COMPLAINT
 THE KROGER CO.,                           )
                                           )
                         Defendant.        )




         Plaintiff, K7 Design Group, Inc. (“K7” and “Plaintiff”), by and through its attorneys,

brings this Complaint against The Kroger Co. (“Kroger” and “Defendant”), and alleges and

states as follows:


                                Introduction and Nature of the Action


         1.     This action arises from an enormous miscalculation by the defendant, Kroger, the

nation’s largest grocery chain, which grossly over-ordered over $100 million worth of hand

sanitizer in the midst of a worldwide pandemic from the plaintiff, K7, a family-owned

business. Kroger made its huge orders to take advantage of a worldwide spike in demand for

hand sanitizer and similar products. But Kroger ordered too much – way too much. The reason

was simple – Kroger and other retailers all made massive orders; as a result, the supply of hand

sanitizer and similar products grew rapidly and tremendously. Demand did not keep pace.

Rather than accept responsibility for its misjudgment, Kroger has tried to shift it to (at least) one

of its suppliers – K7.


{N0245270.5}
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 2 of 17 PAGEID #: 2




         2.    Once Kroger realized it had over-ordered and did not even have adequate storage

space to accept what it had ordered, Kroger refused to pay for or to accept delivery of the vast

majority of the hand sanitizer that K7 had manufactured specifically for Kroger.


         3.    Because Kroger reneged, K7 has been left with a huge quantity of hand sanitizer

for which K7 has no other use. And, after it had refused to take delivery, Kroger tried to use its

immense market power to force K7 to absorb losses that, both in equity and because of K7’s and

Kroger’s contract, should be borne by Kroger.


         4.    In late 2019 and early 2020, the Novel Coronavirus (COVID-19) quickly spread

around the globe, ravaged millions, and imposed enormous demands on health systems.

COVID-19 led people to take extraordinary precautions to avoid infection and spread.


         5.    Before the COVID-19 pandemic, hand sanitizer, a common consumer product,

was plentiful in retail establishments and widely available for purchase. Supply and demand

were in sync. With the onset of the pandemic, public health authorities advised people to avoid

contracting the virus, believed to spread both through airborne transmission and through contact

with commonly used surfaces (like gas pump handles and elevator buttons), by frequently

washing or sanitizing their hands (among other precautions). Hand sanitizer quickly flew off of

store shelves and became largely unavailable by the spring of 2020. Supply and demand were

suddenly very much out of sync. See, e.g., Julie Creswell, “Where Do I find Your Hand

Sanitizer?” Sorry, We Have None., N.Y. Times (Feb. 29, 2020), https://nyti.ms/2TDcqjp.




{N0245270.5}                                     2
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 3 of 17 PAGEID #: 3




         6.      Against this backdrop, defendant Kroger, the largest grocery chain in the United

States, with more than 2,700 grocery retail stores operating under a variety of banner names,

moved quickly to fill their customers’ and other consumers’ dire need for hand sanitizer and

related products. To capture supply, Kroger placed orders with a wide array of suppliers and

manufacturers.


         7.      Kroger asked K7, a previously approved Kroger vendor, among other suppliers, to

produce large quantities of hand sanitizer and anti-bacterial soap for Kroger so that Kroger could

provide them to its customers throughout the United States.


         8.      K7 is a New York-based, family-owned manufacturer and distributor of consumer

products sold under the “Ultra Defense” brand label. K7 is managed by Michael Kaplan and his

four sons. K7 has spent three decades in the health and wellness space, producing private-label

and branded products, in both food and drug, for many of the nation’s largest retailers, including

Kroger, as well as for warehouse clubs and smaller local establishments. By March 2020, K7

had begun producing hand sanitizer and related sanitizing products.


         9.      K7 had previously sold cosmetics to Kroger in or around 2017 in a deal that

representatives from K7 struck after meeting representatives from Kroger at an industry trade

show. The transaction was successful for both parties and was completed without a hitch.


         10.     As described below, in the spring of 2020, Kroger committed to purchase more

hand sanitizer and related anti-bacterial products than it could store and warehouse and then

proceeded to shift to K7 the economic burdens that flowed from Kroger’s misjudgment of its

ability to absorb the goods it ordered into either Kroger’s storage facilities or its supply chain.



{N0245270.5}                                      3
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 4 of 17 PAGEID #: 4




         11.     As a result, Kroger breached and repudiated its purchase commitment, leaving K7

with approximately $85,000,000 worth of hand sanitizer and anti-bacterial soap that Kroger has

refused to accept and for which it has refused to pay. Kroger’s breach seriously jeopardizes the

continued viability of K7’s business.


         12.     In addition to damages K7 has suffered because of Kroger’s refusal to pay for the

goods it ordered from K7, K7 has incurred hundreds of thousands of dollars of storage fees for

the product that it manufactured specifically to fulfill Kroger’s order. K7 has put Kroger on

notice on multiple occasions that its refusal to take delivery of the hand sanitizer and related

products was adding to K7’s losses. Nevertheless, Kroger has continued unjustifiably to refuse

to take delivery of its product by withholding delivery instructions. In so doing, Kroger has

breached and repudiated its contractual commitment to accept and pay for the specially

manufactured goods.


                                        Jurisdiction and Venue 1

         13.     The Court has jurisdiction of this action under 28 U.S.C. § 1332(a)(1).


         14.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1), as defendant Kroger

resides in this district.




1
  K7 and Kroger entered into two Standard Vendor Agreements (the “Agreements”) – one in
2017 and one in 2020. Kroger claims that the 2020 Agreement requires that K7’s claim must be
resolved by arbitration. K7 believes that this Court is an appropriate forum to resolve this
dispute regardless of the Agreements. In addition, if those Agreements are determined to govern
this dispute, the plain language of those Agreements, when read together, permits K7 to bring an
action in the Federal District Court in Cincinnati for any claim greater than $5 million. The
damages and therefore the claim in this case far exceed that threshold.

{N0245270.5}                                       4
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 5 of 17 PAGEID #: 5




                                            The Parties


         15.   K7 (“Plaintiff”) is a corporation duly organized and existing under the laws of the

State of New York, with its principal place of business in Brooklyn, New York.


         16.   Kroger (“Defendant”) is a corporation organized under the laws of Ohio with its

principal place of business in Cincinnati, Ohio.


                                             COUNT I
                                        (Breach of Contract)


         17.   Since late 2017, when it supplied cosmetics to Kroger, K7 has been an approved

vendor of Kroger.


         18.   In early March 2020, Kroger started rationing hand sanitizer because their supply

of this critical product could not keep up with the exploding demand due to COVID-19. See

John Matarese, Kroger Puts Limits on Sanitizer and Wipe Purchases: Pharmacists Beg People to

Stop Hoarding, ABC Cincinnati (Mar. 3, 2020), https://tinyurl.com/y5ys6u8a. Soon after,

Kroger CEO Rodney McMullen addressed the shortage of hand sanitizer and other similar

products by posting a video on Kroger’s social media that assured shoppers Kroger was working

hard to get “the supplies and products [their] customers need[ed] most,” that the store’s supply

chain was working “tirelessly around the clock” to replenish critical supplies, and that shoppers

could “purchase what [they] need[ed] knowing [Kroger would] continue to replenish” these

supplies. @krogerco, Instagram (Mar. 17, 2020), https://www.instagram.com/p/B911-hjnriK/.

However, Kroger was still running short on hand sanitizer a month later when McMullen

appeared on Good Morning America and reported: “I was in the store last night — we had toilet

paper, plenty of meat variety products: beef, pork, chicken, all those things . . . . As for hand

{N0245270.5}                                       5
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 6 of 17 PAGEID #: 6




sanitizer, I think it is going to take a little bit longer.” Stephanie Wash et al., Grocery Stores See

Food Supplies Stabilizing, but Don't Expect Hand Sanitizer Anytime Soon, ABC News (Apr. 22,

2020), https://tinyurl.com/y55vchg2.


         19.   In late March 2020, in response to the global COVID-19 pandemic, K7 offered to

sell a large quantity of hand sanitizer to Kroger on an expedited basis. The two companies struck

a deal for the sale of several million units of hand sanitizer, to be shipped as quickly as possible.

This production run and ensuing shipment essentially concluded in June 2020 without complaint

from Kroger.


The May 2020 Contract


         20.   In an exchange of emails between Kroger and K7, between approximately May 5,

2020, and May 13, 2020, K7 and Kroger discussed a second “replenishment” production run of

hand sanitizer and anti-bacterial soap that K7 would manufacture and sell to Kroger by making

deliveries, according to a prescribed schedule running from mid-July, 2020, to January, 2021, to

enable Kroger to have a reliable supply of hand sanitizer and anti-bacterial soap to insure it could

continue to supply these products to its shoppers.


         21.   No later than May 13, 2020, pursuant to this exchange of emails, K7 agreed to

manufacture and sell and deliver to Kroger, and Kroger agreed to purchase from K7, hand

sanitizer and anti-bacterial soap, at the following unit prices and quantities (collectively, the

“Ordered Product”):




{N0245270.5}                                      6
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 7 of 17 PAGEID #: 7




                        Product                  Number of Units Price per Unit Delivered

           3 oz. bottles of hand sanitizer       10,000,000        $1.10

           8 oz. bottles of hand sanitizer       10,000,000        $2.00

           16 oz. bottles of hand sanitizer      10,000,000        $3.00

           30 oz. bottles of hand sanitizer      10,000,000        $3.80

           8 oz. bottles of anti-bacterial soap 2,000,000          $1.80

                                              Aggregate agreed contract price: $102,600,000




         22.     Through this exchange of emails, which contained the material terms of the

product order, the parties entered into a contract for the manufacture and sale by K7, and the

purchase by Kroger, of the Ordered Product (the “Contract”). On May 8, 2020, Kroger Category

Manager Blake Schmidt, the person at Kroger responsible for securing a supply of hand sanitizer

and related products and the principal Kroger representative with whom K7 contracted, emailed

Michael and one of his sons, two K7 principals, to say that Kroger was “[c]omitting to” the

quantities and prices of the Ordered Product, as reproduced in the table above. Then, on May 11,

2020, Michael Kaplan emailed Schmidt, attaching “the shipping schedule for the commitments

of Friday last week [referring to the May 8, 2020, email exchange].” Schmidt replied on May

13, 2020, writing, “I’m good with the shipping schedule. Anything we can do to pull quantities

forward would be great.”


         23.     Kroger not only wanted to buy $102,600,000 worth of sanitizer and soap; it

wanted it fast. On May 8, 2020, Schmidt wrote: “I’m good with the 10m units of each. Thanks.



{N0245270.5}                                        7
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 8 of 17 PAGEID #: 8




The next piece is how quickly can you get us large quantities?” Michael Kaplan responded

“10m units confirmed – thank you. We will certainly produce as quickly as possible and [my

son] will share updated shipping schedules with you.”


         24.    Working with its overseas manufacturing partners, K7 immediately began

producing to fill Kroger’s order.


         25.    At this point, the relationship between K7 and Kroger was in good shape. In fact,

in a telephone conversation on June 18, 2020, Schmidt told K7 that K7’s hand sanitizer was one

of Kroger’s top-selling brands.


         26.    Moreover, Schmidt requested and received samples of K7’s products at his home.

In addition, as late as July 24, 2020, Schmidt requested (and received) from K7 forty 34-ounce

containers of hand sanitizer for a Kroger vice president to donate to her daughter’s school.


         27.    As noted above, the aggregate agreed contract price of the Ordered Product was

$102,600,000.


         28.    In accordance with the Contract, and to meet its obligations to Kroger, K7 had all

of the Ordered Product manufactured.


         29.    Meanwhile, upon beginning production of the Ordered Product, K7 shipped the

product from the first production run agreed to in March 2020, to its warehouses in the United

States. Due to a lack of space in Kroger warehouses and stores (a harbinger of the problems to

come), K7 sold a portion of this first Kroger production run to other retailers with Kroger’s

encouragement and permission. The rest of the product was shipped to Kroger and paid for,

totaling $4.8 million, essentially concluding the first production run by June 2020.

{N0245270.5}                                     8
      Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 9 of 17 PAGEID #: 9




Kroger’s Stall and Delay


         30.   Almost immediately after K7 began to ship the Ordered Product in July 2020,

Kroger began falling behind on its commitment to accept deliveries. On July 10, 2020, Michael

Kaplan emailed Schmidt to tell him that K7’s warehouse director was “going postal” as orders

for delivery from Kroger were behind by a week or more, a delay that, predictably, was

disrupting K7’s warehousing operations. Schmidt replied later that day, writing, “Finalizing

now,” in reference to the missing orders for delivery.


         31.   On July 31, 2020, Michael Kaplan informed Schmidt by email that, because

Kroger had fallen significantly behind the agreed-to schedule for accepting periodic shipments of

the Ordered Product, K7 would have to lease a third-party storage space for the backlogged

Ordered Product and would thus “incur freight costs, storage fees by pallet and the like.”

Schmidt replied by email that same day, assuring Kaplan that K7 “should see PO’s today for the

sanitizer and the hand soap” and insisting, “Don’t move the product to a third party as we cannot

change the cost structure.”


         32.   But the backlog just got worse.


         33.   Throughout August 2020, well after Kroger and K7 had agreed to the purchase

and sale of $102,600,000 of product and K7 had produced it, Kroger, principally by Schmidt,

through multiple emails and telephone and Zoom conversations, repeatedly confirmed that

Kroger would accept the Ordered Product but stated that Kroger needed more time to take

delivery because Kroger needed to open a new warehouse and arrange for sufficient storage

capacity to accommodate what it had purchased.



{N0245270.5}                                     9
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 10 of 17 PAGEID #: 10




         34.   In a telephone conversation on August 6, 2020, Schmidt confirmed to K7 that

Kroger was going forward with the Ordered Products but that Kroger was working to “make

space” for their orders from K7.


         35.   On September 3, 2020, Schmidt and Rebecca Calvin, a merchandising director for

Kroger and higher ranking than Schmidt, told K7 that, after the Labor Day Weekend, Kroger

would take delivery of sizeable amounts of the Ordered Product to relieve pressure in K7’s

warehouse.


         36.   Indeed, Calvin repeatedly confirmed to K7 in the September 3 conversation that

Kroger remained “committed” to its replenishment of its original order from K7 via the Ordered

Products.


         37.   Roughly four weeks later, on September 30, 2020, K7 spoke with Jordan Kremm,

Kroger’s vice president of health and beauty, who repeatedly acknowledged and re-affirmed

Kroger’s commitment and obligation to take delivery of the Ordered Product.


         38.   In this phone call, Kremm also assured K7 that Kroger promptly would resolve its

storage capacity shortage so that it could take delivery of all remaining Ordered Product.


Kroger Breached and Repudiated the Contract


         39.   Despite Kroger’s repeated assurances to K7, Kroger has accepted delivery of only

a small part of the Ordered Product, the aggregate agreed price of which amounts to

approximately $16.9 million.




{N0245270.5}                                    10
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 11 of 17 PAGEID #: 11




         40.   Kroger has breached and repudiated the Contract by failing and refusing to accept

the majority of the Ordered Product, the aggregate agreed price of which amounts to

approximately $85.6 million (the “Unaccepted Product”).


K7 Has Been Gravely Damaged


         41.   As a result of Kroger’s breach and repudiation, K7 has been left with Unaccepted

Product at an aggregate agreed price of $85.6 million for which K7 has incurred and paid, and

continues to incur and pay, storage charges that mount each day and that already total in the

hundreds of thousands of dollars.


         42.   Kroger has manifested no intention to accept delivery of, or to pay for, the

Unaccepted Product, and despite its prior assurances to K7, Kroger has refused to respond to

multiple urgent requests from K7 to take delivery of the Unaccepted Product.


Kroger’s Flimsy Excuses for its Non-Performance


         43.   Instead of admitting it had ordered too much hand sanitizer and working

cooperatively with K7 to come up with a solution, Kroger decided to make up “problems” and

excuses in an effort to shift the blame for its own error.


         44.   In an attempt to cover for its breach and repudiation and further delay delivery

and payment for the goods Kroger bought from K7, in a series of communications among the

parties and their legal counsel in October and November 2020, Kroger, for the first time in the

relationship between Kroger and K7, and despite having taken over $21 million worth of goods

from K7 and resold them to its retail customers without incident, demanded a substantial and




{N0245270.5}                                     11
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 12 of 17 PAGEID #: 12




wide-ranging array of information that is immaterial to the parties’ respective contractual

performance obligations.


         45.   Kroger’s extensive information requests were and are a mere pretext for its refusal

to accept and pay for the Unaccepted Product.


         46.   K7 responded to many of Kroger’s barrage of requests and questions, including

requests so palpably irrelevant and immaterial that they can be understood only as evidence of

Kroger’s intention to fabricate reasons for its intransigence and refusal to accept and pay for the

Unaccepted Product.


         47.   Despite K7’s record of delivering specified product on time, as part of Kroger’s

effort to avoid its contractual obligation to accept and pay for the Unaccepted Product, Kroger

requested, and K7 arranged, for Kroger to dispatch an inspector to the K7 warehouses in Los

Angeles, California for the ostensible purpose of ensuring that K7 had actual possession of

Unaccepted Product in the quantities that K7 had represented.


         48.   In mid-October, 2020, Kroger’s inspector visited the K7 warehouses in Los

Angeles and confirmed that K7 did have actual possession of the Unaccepted Product in the

quantities that K7 had represented—as K7 still does.


         49.   Tellingly, during this extensive rigmarole, not a single representative of Kroger

denied that Kroger had committed to accept and pay for the Unaccepted Product.


         50.   Kroger’s various post-breach information requests and pretextual, spurious, and

baseless contentions and accusations, accompanied by Kroger’s continued refusal to accept and

pay for the Unaccepted Product, all further confirm that Kroger acknowledges that it entered into

{N0245270.5}                                    12
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 13 of 17 PAGEID #: 13




the Contract and committed to pay for the Unaccepted Product. Otherwise, Kroger would

perceive no need or reason to demand information that, if at all material and relevant, could have

been used by Kroger only to try to wiggle out of its obligations. (The information Kroger sought

– well after K7 produced the Unaccepted Product – are answers to the sorts of questions that

retailers generally ask as part of pre-contract due diligence. Here, of course, based on its prior

dealings with K7, Kroger had no need for due diligence – K7 had already proven itself to be a

reliable supplier, including by previously producing on time the very same type of goods that

comprise the Unaccepted Product.)


K7 Is Entitled to Recover the Agreed Price of the Unaccepted Product


         51.   Due to the worldwide COVID-19 pandemic and consequent widespread and

accelerated ramp-up of production by suppliers to meet heightened demand for hand sanitizer

and anti-bacterial soap, the market for the Unaccepted Product presently is saturated.


         52.   As a result of these market conditions, K7 has no channel through which to sell

the Unaccepted Product to alternate buyers at anywhere close to the price Kroger agreed to pay

at the height of the sanitizer shortage.


         53.   By reason of the foregoing, K7 is entitled to recover from Kroger the unpaid

portion of the aggregate agreed price of the Unaccepted Product, in the amount of $85.6 million,

plus the cost of storing Kroger’s goods, pre-judgment interest, and other damages.




{N0245270.5}                                     13
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 14 of 17 PAGEID #: 14




                                           COUNT II
                            (In the Alternative, Promissory Estoppel)


         54.   K7 repeats each allegation pleaded in paragraphs 1 through 53 of this Complaint

as if each such allegation had been pleaded here in full.


         55.   On May 13, 2020, Kroger communicated to K7 that Kroger would purchase from

K7 40,000,000 units of hand sanitizer and 2,000,000 units of anti-bacterial soap (the “Product”)

during a period spanning from July 2020 through January 2021 (the “Purchase Commitment”).


         56.   Kroger knew or reasonably should have known when it made the Purchase

Commitment that K7 would manufacture the Product specifically for Kroger.


         57.   K7 reasonably relied on the Purchase Commitment.


         58.   In reliance on the Purchase Commitment, by August 2020, K7 had manufactured

the entire quantity of Product necessary to fill the Purchase Commitment, including the millions

of bottles, bottle caps, and labels necessary to unitize the Product for the consumer market, as

Kroger had ordered.


         59.   In communications with K7 after making the Purchase Commitment, Kroger

continued to express its expectation and desire to receive the Ordered Product.


         60.   Despite Kroger’s Purchase Commitment and subsequent communications with

K7, Kroger thereafter refused to accept the majority of the Product Order.


         61.   K7 relied to its detriment on Kroger’s Purchase Commitment, in that K7 produced

the Product specifically at Kroger’s request and without an alternate purchaser.



{N0245270.5}                                    14
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 15 of 17 PAGEID #: 15




         62.      By the time Kroger reneged on its Purchase Commitment, K7 had already

manufactured all of the Product, including bottles, bottle caps, and labels.


         63.      Kroger has refused to take delivery of, or to pay for, Ordered Property in the

amount of not less than $85.6 million.


         64.      As a result, K7 has been damaged in an amount not less than $85.6 million, plus

the cost of storing Kroger’s goods, pre-judgment interest, and other damages, which K7 will

prove at trial.


         65.      Basic fairness and justice require that Kroger compensate K7 for the loss K7

incurred by relying on Kroger’s broken promise.


         WHEREFORE, the plaintiff demands judgment against the defendant as follows:


         1.       On Count I, in an amount to be determined, but not less than $85.6 million, plus

the cost of storing Kroger’s goods, and pre-judgment interest;


         2.       On Count II, in an amount to be determined, but not less than $85.6 million, plus

the cost of storing Kroger’s goods, and pre-judgment interest;


         3.       For the costs and disbursements of this action; and




{N0245270.5}                                       15
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 16 of 17 PAGEID #: 16




         4.      For such other and further relief as the Court deems just and equitable under the

circumstances.


Dated: December 2, 2020                               Respectfully submitted,

                                                      /s/ W.B. Markovits
                                                      W.B. Markovits (0018514)
                                                      MARKOVITS, STOCK & DEMARCO, LLC
                                                      3825 Edwards Rd., Suite 650
                                                      Cincinnati, OH 45209
                                                      Telephone: (513) 651-3700
                                                      Fax: (513) 665-0219
                                                      Email: bmarkovits@msdlegal.com

                                                      /s/ Paul M. Demarco
                                                      Paul M. Demarco (0041153)
                                                      MARKOVITS, STOCK & DEMARCO, LLC
                                                      3825 Edwards Rd., Suite 650
                                                      Cincinnati, OH 45209
                                                      Telephone: (513) 651-3700
                                                      Fax: (513) 665-0219
                                                      Email: pdemarco@msdlegal.com

                                                      /s/ Terence R. Coates
                                                      Terence R. Coates (0085579)
                                                      MARKOVITS, STOCK & DEMARCO, LLC
                                                      3825 Edwards Rd., Suite 650
                                                      Cincinnati, OH 45209
                                                      Telephone: (513) 651-3700
                                                      Fax: (513) 665-0219
                                                      Email: tcoates@msdlegal.com

                                                      /s/ Andrew E. Tomback
                                                      Andrew E. Tomback
                                                       Pro Hac Vice Forthcoming
                                                      MCLAUGHLIN & STERN, LLP
                                                      260 Madison Ave
                                                      New York, NY 10016
                                                      Telephone: (212) 448-1100
                                                      Fax: (212) 448-0066
                                                      Email: atomback@mclaughlinstern.com




{N0245270.5}                                     16
    Case: 1:20-cv-00975-MRB Doc #: 1 Filed: 12/02/20 Page: 17 of 17 PAGEID #: 17




                                             /s/ Daniel J. Horwitz
                                             Daniel J. Horwitz
                                              Pro Hac Vice Forthcoming
                                             MCLAUGHLIN & STERN, LLP
                                             260 Madison Ave
                                             New York, NY 10016
                                             Telephone: (212) 448-1100
                                             Fax: (212) 448-0066
                                             Email: dhorwitz@mclaughlinstern.com

                                             /s/ Andrew J. Luskin
                                             Andrew J. Luskin
                                              Pro Hac Vice Forthcoming
                                             MCLAUGHLIN & STERN, LLP
                                             1122 Franklin Ave
                                             Garden City, NY 11530
                                             Telephone: (516) 829-6900
                                             Fax: (516) 829-6966
                                             Email: aluskin@mclaughlinstern.com




{N0245270.5}                            17
